                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW MEXICO

In re:
                                                           Chapter 11
ROMAN CATHOLIC CHURCH OF THE
ARCHDIOCESE OF SANTA FE, a New Mexico                      Case No. 18-13027-t11
corporation sole,

                Debtor-in-Possession.


         FIRST INTERIM FEE APPLICATION OF ELSAESSER ANDERSON CHTD.
             BANKRUPTCY COUNSEL FOR THE DEBTOR-IN-POSSESSION

         Elsaesser Anderson Chtd. (Applicant), bankruptcy counsel for the Roman Catholic

  Church of the Archdiocese of Santa Fe, Debtor herein, submits this application for allowance and

  payment of attorneys’ fees and costs pursuant to 11 U.S.C. §§ 330, 331 and 503, for services

  performed during the period from December 3, 2018 through June 30, 2019 (Application

  Period), and to authorize the Debtor to pay the unpaid balance of approved compensation.

                                         I. NARRATIVE

  A.     This case was commenced on the 3rd of December, 2018, when Debtor filed a petition

  under Chapter 11 of the Bankruptcy Code.

  B.     Debtor filed an Application to Employ Elsaesser Anderson Chtd. as Bankruptcy Counsel

  for the Debtor-in-Possession (Docket #18) and Verified Disclosure of Bruce A. Anderson

  (Docket # 19) in this case on December 3, 2018.

  C.     An Order approving employment of Applicant was entered by the Court at Docket #63 on

  January 7, 2019.

  D.     Services in this case commenced on December 3, 2018. Applicant is now seeking

  interim compensation pursuant to 11 U.S.C. 327, 330, 331 and 503(b).




 Case 18-13027-t11       Doc 221     Filed 08/19/19    Entered 08/19/19 14:13:27 Page 1 of 9
 E.      The terms and conditions of employment and compensation including all payments made

 or promised to be made are as follows:

         1.        On the Petition Date Elsaesser Anderson held $8,765.24 in trust. Elsaesser

         Anderson is not owed any amount by the Debtor for prepetition services.

         2.        Debtor agreed to pay Applicant hourly rates for all services rendered in

         connection with this case.           Attorneys’ billing rates for professional services are as

         follows:

                             Name                   Position           Hourly Rate
                      Ford Elsaesser                Attorney             $375.00
                      Bruce A. Anderson             Attorney             $350.00
                      Katie Elsaesser               Attorney             $225.00
                      Staff                         Paralegal             $75.00

         3.        The source of all payments made to the applicant thus far is the Debtor-in-

         Possession.     No cap or limitation has been placed on the applicant’s representation

         herein.

         4.        Applicant charges non-bankruptcy clients comparable rates for similar services.

 F.      Amount of fees and costs for the First Application Period, Elsaesser Anderson seeks

 approval and allowance of compensation for services rendered by Elsaesser Anderson Chtd. as

 bankruptcy counsel to the Debtor, plus cost in the amount of $247,395.38, consisting of

 $244,388.75 for professional fees, and $3,006.63 in costs. The billing rates, number of hours

 charged for each attorney and assistant are as follows:

         Name                  Position            Hourly Rate          Total Time     Amt. Requested
Bruce A. Anderson             Attorney                $350.00             343.00           $120,050.00
Bruce A. Anderson          Attorney(travel)          $175.000              15.00             $2,625.00
Bruce A. Anderson             Attorney                   $0.00             25.10               $ 0.00
Ford Elsaesser                Attorney                $375.00             307.40           $115,275.00
Ford Elsaesser                Attorney                $187.50                30.5            $5,718.75
Katie Elsaesser               Attorney                $225.00                3.20             $ 720.00
Total Fees                                                                                 $244,388.75
Total Expenses                                                                               $3,006.63
Total Requested                                                                            $247,395.38



Case 18-13027-t11           Doc 221       Filed 08/19/19         Entered 08/19/19 14:13:27 Page 2 of 9
G.            Summarized below are, total fees and costs charged to the Debtor, and payments

Elsaesser Anderson has received as of the date of the filing of this application:

     Date          Month         Fees         Costs      Total Billed   Payments      Unpaid
     Billed       Services                                                            Balance
                  Rendered
12/31/18         12/2018       $49,160.00    $1,161.89    $50,321.89     $38,031.89   $12,290.00
2/13/19          01/2019       $53,158.75    $1,529.99    $54,688.74     $41,399.05   $13,289.69
3/15/19          02/2019       $36,407.50     $127.35     $36,534.85     $27,432.98    $9,101.87
4/17/19          03/2019       $23,837.50       $91.40    $23,928.90     $17,969.53    $5,959.37
5/20/19          04/2019       $29,552.50       $96.00    $29,648.50     $22,260.38    $7,388.12
6/12/19          05/2019       $16,725.00        $0.00    $16,725.00     $12,543.75    $4,181.25
7/26/19          06/2019       $35,547.50        $0.00    $35,547.50     $26,660.63    $8,886.87
                              $244,388.75    $3,006.63   $247,395.38    $186,298.21   $61,097.17


H.            Attached as Exhibit A – Billing Statements, are complete monthly time records detailing

each service performed by date, description, and the number of hours expended, under the

appropriate project categories, for which compensation is requested, and a complete accounting

for all costs incurred for which reimbursement is requested.. The Billing Statements itemize all

charges for professional services, reimbursable costs and expenses. Attached as Exhibit B –

Project Category Summary, are the fees charged to the Debtor during the First Application

Period, summarized by Project Category.

I.            The amount of costs was computed utilizing the following methods of allocation:

Copies are charged at the rate of $.10 each; postage, long distance calls, airfare and hotel are

charged at actual cost; and mileage is charged at federal allowed per mile rate ($0.545/mile).

J.            Applicant certifies that none of the compensation or reimbursement for costs applied for

in this application will be shared with any entity in violation of 11 U.S.C. § 504.

K.            This is the first interim application for compensation and there are no previous orders

signed or approved fees and expenses remaining unpaid.

L.            This application has not been filed less that 120 day after the order for relief or after a

prior application to the Court.



Case 18-13027-t11             Doc 221       Filed 08/19/19     Entered 08/19/19 14:13:27 Page 3 of 9
      II. CASE STATUS. ONLY FOR DEBTOR’S ATTORNEY APPLICATIONS.

M.     The debtor is current in payment of ordinary operating expenses and any allowed

administrative expenses, any quarterly fees have been or will be paid as required to the United

States Trustee, and all monthly operating reports are being timely filed.

N.     Current Status:     The case was commenced on December 3, 2018. The time fixed by

the Court for filing proofs of claim was set to June 17, 2019, and three hundred seventy-four

(374) abuse claims have been filed. The Debtor and the Unsecured Creditors Committee have

completed negotiations on the selection of a mediator, and are hoping to schedule mediation for

the middle of November, 2019. It is anticipated that a stipulated motion to appoint a mediator

will be placed before the Court for approval shortly. The mediation, if successful, will result in

the filing of a Plan and Disclosure Statement reflecting settlements with the Unsecured Creditors

Committee, plaintiffs, and insurance carriers. No plan or disclosure statement has yet been filed

in this case. The period in which the debtor has the exclusive right to file a plan is currently set

to end on August 3, 2019, however a second motion to extend exclusivity to file a Plan to

December 3, 2019 has been filed on August 2, 2019.

O.     Tony Salgado, Executive Director of Finance, on behalf of Debtor-in-Possession, has

been given the opportunity to review this application and approves the requested amount.

P.     Counsel will supplement this application if there are any changes in the status of the case

before the period to object is over.

                                  III. PROJECT SUMMARY.

Compensation and reimbursement are being sought for the following:

//

//




Case 18-13027-t11        Doc 221       Filed 08/19/19   Entered 08/19/19 14:13:27 Page 4 of 9
ASSET ANALYSIS AND RECOVERY:

       Time in this category was spent responding to inquiries of the U.S. Trustee’s office

regarding assets of the estate; analyzing real property and leases for future actions; analyzing

severely depreciating real property to determine if repairs needed to be commenced immediately

or in the future; and review of assets for purposes of amendments to schedules.

ASSET DISPOSITION:

       A minor amount of time was spent in this category analyzing assets that are to be sold or

disposed of, generally real property.

CASE ADMINISTRATION:

       Time in this category has been in assisting Debtor in preparation for the Initial Debtor

Interview, assisting Debtor with Chapter 11 Guidelines and requirements, amending schedules

and the Statement of Financial Affairs, filing of Monthly Operating Reports, and working with

Debtor on preparation of financial statements for Monthly Operating Reports. Additional time

was spent on weekly conference calls with the Team regarding the status of the case and various

ongoing matters; responding to U.S. Trustee office inquiries; and providing general advice to the

Debtor.

CLAIMS ADMINISTRATION:

       Time was spent analyzing proofs of claims, and responding to creditor inquiries. Time

was also spent responding to inquiry from confidential abuse claimants, providing confidential

sealed claim information to the Court and to others on the permitted party confidentiality list;

drafting filing and servicing, noticing and implementing a complex bar date motion and insuring

that all dates were complied with, and coordination with insurance carriers as require regarding

claims matters.




Case 18-13027-t11       Doc 221     Filed 08/19/19    Entered 08/19/19 14:13:27 Page 5 of 9
EMPLOYMENT AND FEE APPLICATIONS:

       Time in this category includes work and expenses related to preparing employment

applications for employment of Elsaesser Anderson Chtd. and special insurance counsel Blank

Rome, LLP; the first interim compensation application for King Industries Corporation,

accountants for Debtor; and other employment and fee application matters. No objections to fees

or employment applications have been filed.

FINANCING:

       Time in this category included negotiating a cash management order; negotiating with

Bank of America an adequate protection/cash collateral agreement; work regarding workers’

compensation insurance program matters related to bank bonding; and work regarding motion to

assume executory contract regarding workers’ compensation program.

10 - LITIGATION:

       Time spent in this category included preparing for and responding to two adversary

proceeding; reviewing state court matters to determine whether there are co-defendants;

reviewing document requests by counsel for abuse claimants that are not part of the Committee;

and review of non-abuse claims in bankruptcy case.

10-1 INSURANCE MATTERS:

       Time spent in this category included dealing with counsel for insurance carriers,

providing permitted party confidentiality agreements so that they would have access to proofs of

claim; working with special insurance counsel on reviewing insurance availability; periodic calls

with insurance counsel for updates on claims and insurance availability; and communications

with outside insurance counsel.




Case 18-13027-t11      Doc 221     Filed 08/19/19     Entered 08/19/19 14:13:27 Page 6 of 9
10-2 PARISHES:

       Time spent in this category included communications with parishes and schools outside

counsel regarding overlapping discovery requests and how to respond; sharing documents as

needed with outside counsel for parishes and schools; and keeping parish counsel advised of

matters that may affect parishes, in addition to the Debtor.

10-3 MEDIATION:

       Extensive time was spent in this category including interviewing several potential

mediators, coordinating with counsel for the Committee; and final selection of a mediator, whose

selection will be placed before the Court for an Order of Approval.

11 - MEETING OF CREDITORS:

       Time spent in this category included periodic conferences with counsel for the

Committee; responding to the Committee informal document requests which were several;

responding to the Committee inquiries on various matters as they came up; working with the

Committee on creating substantial Confidentiality Agreement; working with the Committee

regarding non-monetary commitments; all communications with the the Committee regarding

turnover of insurance documents, discovery documents, and other documents, which process is

ongoing; and generally being responsive on an as needed basis to various inquiry of the

Committee counsel.

12 - PLAN AND DISCLOSURE STATEMENT:

       Time spent in this category included preparation and filing of a motion to extend the

exclusivity period, reviewing of Plan provisions for non-monetary commitments that will be

added in the future; and generally working with Debtor to form the parameters of a Plan of

Reorganization.




Case 18-13027-t11       Doc 221      Filed 08/19/19     Entered 08/19/19 14:13:27 Page 7 of 9
13.     RELIEF FROM STAY:

        Time spent in this category included responding to a motion for relief from stay filed by

one of the adversary proceeding counsel; analyzing potential stay violations; and reviewing of

law suits potentially filed in violation of the stay.

             IV.     RESULTS ACHIEVED AND BENEFIT TO THE ESTATE.

        During the First Application Period, Elsaesser Anderson has provided benefits to the

estate by way of preparing and amending the bankruptcy petition and schedules to be open and

transparent, and providing complete financial information to the U.S. Trustee’s office, the

Committee and other creditors in this case. Elsaesser Anderson has assisted the Debtor to the

benefit of the estate by providing transparent Monthly Operating Reports which set forth true and

accurate financial information of the Debtor.              Elsaesser Anderson has coordinated

communications with the Committee and has maintained a good working relationship by

providing financial information as requested, and responding to voluminous discovery requests.

Elsaesser Anderson has, with all counsel, assisted the Court in setting a bar date, begun detailed

analysis of abuse claims, and coordinated with insurance counsel and carriers’ counsel on

matters involving abuse claims and the estate.          Elsaesser Anderson has worked with the

Committee in coordinating with potential mediators, resulting in the selection of a mediator for

which counsel will seek Court approval. All events have been timely with little or no dispute

with the Committee, and the case is proceeding on a course that will likely result in a consensual

Plan of Reorganization which will provide through a financial settlement and with non-monetary

commitments, the needed healing to the abuse claimants.

        \\

        \\




Case 18-13027-t11        Doc 221      Filed 08/19/19     Entered 08/19/19 14:13:27 Page 8 of 9
       WHEREFORE, applicant prays that this Court enter an Order:

1.     Approving reasonable professional fees in the amount of $244,388.75 and reimbursement

of costs and expenses in the amount of $3,006.63, and allow payment of same.

2.     Authorizing applicant to apply funds in trust ($8,765.21) to the unpaid balance; and

3.     Authorizing the Debtor to pay the unpaid fees and expenses as allowed by the Court for

the Application period.

RESPECTFULLY SUBMITTED this 19th day of August, 2019.

                                     /s/ Bruce A. Anderson
                                     Bruce A. Anderson
                                     ELSAESSER ANDERSON, CHTD.
                                     320 East Neider Avenue, Suite 102
                                     Coeur d'Alene, ID 83815
                                     (208) 667-2900
                                     Fax: (208) 667-2150
                                     ford@eaidaho.com
                                     brucea@eaidaho.com
                                     katie@eaidaho.com

                                     -and-

                                     /s/ Thomas D. Walker
                                     Thomas D. Walker
                                     WALKER & ASSOCIATES, P.C.
                                     500 Marquette N.W., Suite 650
                                     Albuquerque, NM 87102
                                     (505) 766-9272
                                     Fax: (505) 772-9287
                                     twalker@walkerlawpc.com

                                     Counsel for Debtor-in-Possession

                                CERTIFICATE OF SERVICE

I hereby certify that, on August 19, 2019, in accordance with NM LBR 9036-1 and Fed. R. Civ.
P. 5(b)(3), a true copy of the foregoing was served via the Court’s CM/ECF notification facilities
to those parties who are registered CM/ECF participants in this case.

/s/ Bruce A. Anderson
Bruce A. Anderson




Case 18-13027-t11         Doc 221   Filed 08/19/19     Entered 08/19/19 14:13:27 Page 9 of 9
